                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


STATE AUTO PROPERTY AND                            )
CASUALTY INSURANCE COMPANY,                        )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )
                                                   )               Case No. 19-02006-CM-TJJ
CURTIS ROSS, VICKI ROSS, AND                       )
UNITED STATES OF AMERICA,                          )
                                                   )
                       Defendants,                 )
                                                   )
MICHAEL C. HELBERT                                 )
                                                   )
                       Intervenor Plaintiff.       )
                                                   )

                                    MEMORANDUM AND ORDER

       On October 15, 2019, the court granted in part intervenor-plaintiff Michael C. Helbert’s motion

to approve a stipulation of attorney’s fees between intervenor-plaintiff and the United States and to

authorize payment from the interpleaded fund. (Doc. 36.) The court recognized intervenor-plaintiff’s

first and prior lien in the amount of his reasonable attorney’s fees, but required intervenor-plaintiff to

support his requested fees by either redacted filing or by submitting records for in camera review. The

court further stated that once intervenor-plaintiff provided this support, the court would set deadlines

for distribution and any party objections.

       Intervenor-plaintiff promptly submitted support for his requested attorney’s fees for in camera

review. After careful review, the court concludes that intervenor-plaintiff’s claim for $8,176.01 in

reasonable attorney’s fees is well-supported by the submitted records and that this amount corresponds

to his representation of defendants in obtaining the interpleaded fund. Accordingly, intervenor-




                                                       -1-
plaintiff Michael C. Helbert holds a first and prior lien in the interpleaded fund in the amount of

$8,176.01.

       IT IS THEREFORE ORDERED that intervenor-plaintiff Michael C. Helbert holds a first and

prior lien on the interpleaded fund for his reasonable attorney’s fees in the amount of $8,176.01.

       IT IS FURTHER ORDERED that on or by Friday, November 1, 2019, any interested

objecting parties shall submit their objections to distribution in satisfaction of intervenor-plaintiff’s

lien. On Monday, November 4, 2019, if no parties have filed objections, then the Clerk of Court shall

authorize distribution from the interpleaded fund to intervenor-plaintiff in the amount of $8,176.01.

       Dated this 17th day of October, 2019, at Kansas City, Kansas.


                                                       s/ Carlos Murguia
                                                       CARLOS MURGUIA
                                                       United States District Judge




                                                     -2-
